PRATT, Circuit Judge,
concurring separately:
I concur in Chief Judge Oakes’ fine opinion and write separately merely to set forth some additional views on the increasing problem that requests for sealing orders and confidentiality orders are presenting to our courts.
There must be a strong presumption against sealing any document that is filed with the court. Our courts do not operate in secrecy. Except on rare occasions and for compelling reasons, everything that courts do is subject to direct public scrutiny. To hide from the public eye entire proceedings, or even particular documents or testimony forming a basis for judicial action that may directly and significantly affect public interests, would be contrary to the premises underlying a free, democratic society.
There are, of course, some rare exceptions when compelling circumstances may require that certain documents or testimony essential to a judicial proceeding be hidden from public view. The most frequent example is grand jury proceedings. See Fed.R.Crim.P. 6(e)(2). Other examples are indictments that must be temporarily sealed until the charged party can be apprehended, proceedings that involve issues of national security, and applications to the court for privilege rulings.
Sealing court papers, however, entails great costs. Not only does it shield from public view the raw material underlying formal judicial action, but the mere mechanics of sealing — the special files required, the extra, locked, vault space, the restrictions on access and other special handling requirements, and the direct and indirect expenses that accompany all of this — combine to make sealed documents not only a nuisance to, but a substantial burden on, the judicial system.
For these reasons, it is essential that courts, and not parties to an action, determine what, if any, documents are to be sealed. This determination should not be made on a file-by-file basis, or even on a stipulation of the parties, but instead, the district court, itself, should review each document that the parties seek to have sealed. Without such a careful, document-by-document review, a sealing order represents little more than an imprimatur reflexively placed on determinations that have been made by the parties.
A similar troubling tendency accompanies the increasing frequency and scope of confidentiality agreements that are ordered by the court. These agreements are reached by private parties and often involve materials and information that is never even presented to the court. With the signature of a federal judge, however, they are converted into a powerful means of maintaining and enforcing secrecy. Once signed, a confidentiality order, which has converted a private agreement into an order of the court, requires the court to use its contempt power to enforce the private agreement. There are, of course, situations in which judicial enforcement of private confidentialities may be appropriate, convenient, even necessary. One example is the use of such orders to expedite pretrial discovery by reducing the need for *138judicial supervision. However, because they often involve information not in the control of the court, and may, as in this case, implicate public concerns, confidentiality orders, when not subject to proper supervision, have a great potential for abuse. For this reason, judges should review such agreements carefully and skeptically before signing them.
It is uncertain whether the district court engaged in the required document-by-document review in this case. However, even though the parties to the settlement agreement have acted in reliance upon that order, they did so with knowledge that under some circumstances such orders may be modified by the court.
Once a confidentiality order has been entered and relied upon, it can only be modified if an “extraordinary circumstance” or “compelling need” warrants the requested modification. F.D.I.C. v. Ernst & Ernst, 677 F.2d 230, 231 (2d Cir.1982) (per curiam). See also, Palmieri v. State of New York, 779 F.2d 861 (2d Cir.1995).
Judge Dorsey has already determined that his original order was not improvidently granted, thereby meeting the first standard under the Palmieri test for modification. Palmieri, 779 F.2d at 865. What Judge Dorsey did not do, however, in light of his reinterpretation of his prior order, was to apply the second standard of Palmieri, i.e., whether there were “extraordinary circumstances” or a “compelling need” that would warrant modifying or vacating the order.
Therefore, I concur in the majority’s determination to reverse and remand to the district court for further proceedings.